Citation Nr: 1601210	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-42 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1953 to October 1957, and November 1957 to December 1973.  The Veteran died in May 2013, and the appellant is the Veteran's surviving spouse.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the matter has since been transferred to the RO in St. Petersburg, Florida.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death is due to his exposure to herbicides while stationed at Udorn Air Force Base in Thailand.  Specifically, she alleges that the Veteran's exposure was a result of his climbing on aircraft (which had flown in and out of Vietnam and were likely sprayed with Agent Orange) to perform duties as a radar and navigation systems specialist, placing him on or near the perimeter of the Air Force base.   

The Veteran's service personnel records confirm that he served at Udorn Air Force Base in Thailand from April 1968 to May 1969 and he worked as a navigation equipment technician and a radar technician during this period.

Pertinent provisions of VA's Adjudication Procedures Manual (Manual)
sets forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See VBA Manual M21-1, IV.ii.1.H.5.a.  Specifically, the Manual provides that several items of development should be performed, to include requesting a formal finding of verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC). 

While in December 2013 a Memorandum on Herbicide Use in Thailand was associated with the record and the RO has obtained aerial maps of Udorn Air Force for the applicable period,  JSRRC has not been contacted to verify possible herbicide exposure.  As noted above, the appellant contends that the nature of the Veteran's job placed him at the perimeter of the base.  Accordingly, further development to verify possible herbicide exposure in Thailand is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current Manual provisions.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service while stationed at Udorn Air Force Base in Thailand from April 1968 to May 1969 based on the nature of his job.
Any response from JSRRC should be associated with the record.
 
2.  Arrange for any further development indicated by the development ordered above.
 
 3.  Then review the record and readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and allow the appellant and her representative an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

